78 F.3d 578
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elizabeth Ann FLATER, Plaintiff-Appellant,v.Marvin RUNYON, Postmaster General, Defendant-Appellee.
No. 95-2377.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1996.Decided March 11, 1996.

Elizabeth Ann Flater, Appellant Pro Se.  John Francis Purcell, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland;  Lori Joan Dym, UNITED STATES POSTAL SERVICE, Washington, D.C., for Appellee.
Before ERVIN, NIEMEYER, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Elizabeth Ann Flater appeals from the district court's grant of summary judgment for the Defendant in her Title VII case alleging discrimination based on gender.   Specifically, Flater alleged that the United States Postal Service discriminated against her on account of her sex when they promoted a male employee to a position for which she had bid.   We have reviewed the record and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Flater v. Runyon, No. CA-94-632-WMN (D.Md. May 31, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED